Exhibit 10.16

 

BASE SALARIES FOR EXECUTIVE OFFICERS

OF

C&F FINANCIAL CORPORATION

 

The following are the base salaries (on an annual basis) effective as of
January 1, 2014 of the executive officers of C&F Financial Corporation:

 

 

Larry Dillon

  $ 300,000  

Chairman, President and Chief Executive Officer

                 

Thomas F. Cherry

  $ 252,000  

Executive Vice President, Chief Financial Officer and Secretary

                 

Bryan E. McKernon

  $ 220,000  

President and Chief Executive Officer of C&F Mortgage Corporation

                 

S. Dustin Crone

  $ 205,000  

President of C&F Finance Company

                 

John A. Seaman III

  $ 179,560  

Senior Vice President and Chief Credit Officer of Citizens and Farmers Bank and
Central Virginia Bank

       

 